Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Missouri Baptist Hospital-Sullivan
(CCN: 26-0015),

Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-11-163
Decision No. CR2384
Date: June 17, 2011

DECISION AND ORDER
OF REMAND

I decide that Petitioner, Missouri Baptist Hospital-Sullivan, met the distance criteria for
qualifying as a critical access hospital (CAH), effective the date when the Missouri
Legislature changed its designation of the 1.33 mile section of Missouri Route 47 in
Washington, Missouri, from a State highway to a local street (Franklin Street). I remand
this case to CMS so that it may determine the effective date of this change and also so
that CMS may determine whether Petitioner satisfies other applicable criteria for CAH
certification.

I. Background

This is the second iteration of this case. Petitioner initially applied in 2008 to be certified
as a Medicare-participating CAH. CMS denied that application, and Petitioner requested
a hearing before me. On August 11, 2009 I issued a decision that sustained CMS’s
determination. Missouri Baptist Hosp. — Sullivan, DAB CR1987 (2009). That decision
was not appealed. Rather, Petitioner filed a second application for certification, which
was again denied by CMS, and Petitioner again requested a hearing. It is this second
hearing request, which is before me at this time.
I ordered the parties to file pre-hearing briefs and proposed exhibits. CMS filed a brief
and two proposed exhibits that are identified as CMS Ex. | and CMS Ex. 2. Petitioner
filed a brief and four proposed exhibits that are identified as P. Ex. 1 — P. Ex. 4.

I receive the parties’ exhibits into the record. There exists no reason that I convene an in-
person hearing in this case. Although the parties have not entered into formal stipulations
of fact they have raised no disputed facts in their briefs or in their evidentiary
submissions.

IL. Issues, Findings of Fact, and Conclusions of Law

A. Issue

The issue in this case is whether Petitioner satisfies the distance test for certification as a
CAH.

B. Findings of Fact and Conclusions of Law
I make the following findings of fact (Findings) and conclusions of law.

1. To qualify as a CAH, a hospital must satisfy the distance standard of
section 1820(c)(2)(B(i)(1) of the Social Security Act.

Section 1820(c)(2)(B)(i)(D of the Social Security Act (Act) states that, as a prerequisite
for qualifying as a CAH, a hospital must be:

Located more than a 35-mile drive (or, in the case of mountainous
terrain or in areas with only secondary roads available, a 15-mile
drive) from a hospital or another [CAH] ....

An implementing regulation restates this language. 42 C.F.R. § 485.610(c).

Neither the Act nor the regulation defines the term “secondary roads.” CMS has
provided guidance as to the meaning of this term in its State Operations Manual (SOM).
The SOM defines a “primary road” to be either:

e A numbered federal highway, including interstates,
intrastates, expressways or any other numbered federal
highway; or

e A numbered State highway with 2 or more lanes each
way....
SOM, Chapter 2, § 2256A.'

In Missouri Baptist Hospital, | discussed the history and intent of this SOM language. I
held there that the Secretary, through CMS, had determined to implement a precise and
objective criterion for defining what is meant by a secondary road. Using the SOM
definition of a “primary road” as a guide, a “secondary” road is a road that is not a
numbered federal highway or a numbered State highway with two or more lanes each
way. Thus, a numbered State highway having only one lane in each direction, or a road
that is not designated as a State highway — even if that road has more than one lane in
each direction — would satisfy the SOM’s definition of a secondary road.

It is very clear that CMS determined to defer to the States in delineating what is and what
is not a secondary road. The SOM rests the distinction between a primary and a
secondary road in a critical aspect on a State’s determination of what is, and what is not,
a State highway.

As I explained in Missouri Baptist Hospital, the determination to rely on State
designation establishes an objective bright line for determining whether a facility meets
the distance criteria for qualifying as a CAH. There is nothing in the Act or in the
implementing regulation that requires CMS to make this distinction. CMS could have,
for example, defined a secondary road based on the actual driving conditions encountered
on that road. It might have taken into consideration factors such as lane width, grade,
curves, elevation, weather conditions, and traffic. However, it elected to rely on a much
more simplified test, that being the way in which a State designates its roads. That is a
determination that is within CMS’s discretion to make, but it is bound by that
determination.

2. Petitioner satisfied the distance test for qualifying as a CAH, when the
Missouri State legislature changed its designation of the 1.33 mile
section of Missouri Route 47 in Washington, Missouri, from a State
highway to a local street (Franklin Street).

I addressed the facts of Petitioner’s location and its proximity to other hospitals or CAHs
in Missouri Baptist Hospital, and my Finding was not appealed by either party. The
nearest hospital to Petitioner is St. John’s Mercy Hospital in Washington, Missouri (St.
John’s). That hospital is situated 31.14 miles away from Petitioner. To drive from

' An earlier policy statement defined the term “secondary road” explicitly by stating that a
secondary road is “any state or local road, paved or unpaved, that does not meet the
definition of ‘primary road’ as herein stated.” State Survey Agency Directors Letter,
Location and Relocation of Critical Access Hospitals (CAHs) and Relocation of
Necessary Provider CAHs, S&C-06-04 (Nov. 14, 2005). This policy statement was
replaced effective September 7, 2007 with the current SOM language.
Petitioner to St. John’s, using the shortest possible route, one must travel over portions of
Interstate Highway 44 (I-44), Missouri Route (Mo. Rt.) 47, and U.S. Highway 50.

The distance traveled on I-44 is 15.15 miles. I-44 has two or more lanes and meets the
SOM’s definition of a primary road. To enter and exit I-44, one must drive on an
entrance ramp of 0.27 miles and an exit ramp of 0.30 miles. These ramps also meet the
SOM’s definition of a primary road, because they are part of the Interstate Highway
System and consist of two lanes each of one-way travel.

The remaining distance is comprised of what was formerly designated in its entirety as
Mo. Rt. 47. That distance exceeds 15 miles. If 15 miles of that stretch of highway is
secondary road, then Petitioner satisfies the distance test fora CAH.

A total of 13.92 miles of Mo. Rt. 47 consists of a road that has a single lane in each
direction. Although it is designated as a State highway, the 13.92 single-lane stretch of
Mo. Rt. 47 does not have two lanes of traffic in each direction. It is, therefore,
undisputed that this 13.92 mile stretch is secondary road, because it fails to meet CMS’s
criteria as a primary road.

What remain to be considered are the .17 miles of dual lane highway and the 1.33 miles
that run through the town of Washington, Missouri. The .17 miles clearly satisfy the
SOM test for primary road because it is part of a State highway having two or more lanes
in each direction. That leaves the 1.33 miles in Washington, Missouri.

At the time of my first decision in this case, those 1.33 miles were designated as being
part of Mo. Rt. 47. That designation was critical to my decision because that section met
the test for a primary road using the SOM criteria. By virtue of that, the total amount of
secondary road between Petitioner and St. John’s was less than 15 miles, and Petitioner
failed to satisfy the distance test for qualifying as a CAH.

However, at some date in 2009, and presumably after I had decided Missouri Baptist
Hospital, the Missouri State legislature adopted a law changing the designation of Mo.
Rt. 47 in Washington from a State highway to a local street. CMS Ex. 2 at 6.
Consequently, and using the criteria of the SOM for determining whether a road is
secondary, the total distance between Petitioner and St. John’s Hospital that satisfy the
test for a secondary road now exceeds 15 miles. Thus, Petitioner now satisfies the
distance test for a CAH under the SOM criteria, even though it failed to satisfy those
criteria previously. The sole determining factor here that changes the outcome is
Missouri legislature’s change of designation of the 1.33 mile stretch in Washington, from
Mo. Rt. 47, a State highway, to a local street.

CMS does not deny that Petitioner now satisfies the distance test for CAH certification
established in the SOM. Rather, it argues that the State legislature’s change of
designation of the 1.33 mile stretch in Washington, Missouri is simply a change of name
that changes none of the conditions of the road. It characterizes the change as being a
sham intended to circumvent Medicare participation criteria to qualify Petitioner for
participation.

But, it was CMS that determined to rely on States’ designation of their roads as the basis
for distinguishing primary from secondary roads. CMS could have developed criteria
designed to establish the actual driving conditions on State roads but it did not do so,
relying instead on the States’ designations of their roads. Given that, CMS cannot really
cry foul when the State of Missouri decides to change the designation of a particular
stretch of its roads.

CMS never argued that actual driving conditions on Mo. Rt. 47, either on the highway
taken as a whole, or on that stretch in Washington, Missouri, would serve to qualify the
road as primary in character. Throughout, CMS has maintained that the so/e basis for
deciding whether Petitioner met the distance test was application of the SOM criteria to
determine the character of the roads between Petitioner and St. John’s. Thus, the fact that
the actual conditions on the stretch in question in Washington may not have changed,
even though the designation of that stretch has changed, is not relevant to deciding
whether that stretch is now secondary road. It is now secondary based on the SOM’s
criteria for distinguishing primary from secondary roads.

Indeed, had the stretch in question originally been designated a local road, there would
have been no dispute that Petitioner would satisfy the distance test fora CAH. It was
CMS that urged the use of the SOM criteria as the dispositive test for deciding whether
Petitioner satisfied the distance criteria.

3. Iremand this case to CMS for further determination.

Although the parties do not dispute that the Missouri legislature changed the designation
of the 1.33 mile stretch in Washington some time in 2009, neither party has supplied me
with the effective date of that change. That may be relevant for purposes of determining
the effective date of Petitioner’s participation in Medicare. I remand the case to CMS so
that it may determine the effective date of the change of designation and its impact on
Petitioner’s participation status. Furthermore, neither party has advised me whether
Petitioner satisfies what other criteria may apply to a CAH. I remand the case so that
CMS may make that additional determination if it is necessary to do so.

/s/
Steven T. Kessel
Administrative Law Judge

